DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-34 rejected on the ground of nonstatutory double patenting as being anticipated over Claims 15-33 US 10,364,034 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 6, 12 and 14 of 14/840,916 (US 10,364,034 B1) contains a similar independent claim than claim 15, 23, 30 and 33 of the instant application as shown below in the table, in addition to that Application No: 16/453,918 is Broader than the scope of 14/840,916 and all the dependent claims of the claim sets are identical. The claim numbers of the patent  are used. 
Claim 15 of 16/453,918
Claim 1 of  (US PATENT 10364034) 14/840,916
An electronics module assembly configured to control inflation of an airbag in an aircraft, comprising:
An electronics module assembly configured to control the inflation of an airbag in an aircraft, comprising:
a control circuit configured to selectively complete a first current path that conducts current through an ignitor in response to a signal from a crash sensor, 
a battery; a crash sensor; a control circuit for selectively completing a first current path from the battery through an ignitor upon receipt of a signal from the crash sensor, 
wherein the current in the first current path activates the ignitor and causes the airbag to inflate; 
wherein current in the first current path activates the ignitor and causes the airbag to inflate;
and a test circuit configured to selectively complete a second current path that is different from the first current path, wherein the second current path conducts current through the ignitor to test an electrical connection between a battery and the ignitor, 
a test circuit for selectively completing a second current path that is different from the first current path, wherein the second current path conducts current from the battery through the ignitor to test an electrical connection between the battery and the ignitor
and wherein the second current path includes a resistance selected to limit the current in the second current path to a level that prevents the ignitor from activating when the second current path is completed.
wherein the second current path includes a resistor in the second current with a resistance selected to limit the current in the second current path to a level that prevents the ignitor from activating when the second current path is completed
Similar to claim 21
and one or more visual indicators that are selectively enabled to provide a visual status of the ability of the electronics module assembly to inflate the airbag.
Claim 23 of 16/453,918
Claim 6 of 14/840,916
A personal restraint system for use in an aircraft, comprising: an airbag; an ignitor that is configured to inflate the airbag when activated
A personal restraint system for use in an aircraft, comprising: an airbag; an ignitor that is configured to inflate the airbag when activated
and an electronics module assembly that is configured to control the inflation of the airbag, wherein the electronics module assembly includes: a first current path extending between a battery and the ignitor, wherein, upon receipt of a signal from a crash sensor the first current path is selectively completed to activate the ignitor, a second current path extending between the battery and the ignitor
an electronics module assembly that is configured to control the inflation of the airbag that includes: a battery; a crash sensor a control circuit for selectively completing a first current path from the battery through the ignitor upon receipt of a signal from the crash sensor that causes the ignitor to activate
wherein the second current path is different than the first current path, and wherein, upon receipt of a test request, the second current path is selectively completed to test the ability of the electronics module assembly to activate the ignitor
a test circuit for selectively completing a second current path that is different from the first current path, wherein the second path conducts current from the battery through the ignitor to test the ability of the electronics module assembly to activate the ignitor
and wherein the second current path includes a resistance selected to limit current in the second current path to a level that prevents the ignitor from activating when the second current path is completed.
wherein the second current path includes a resistor in the second current path with a resistance selected to limit the current in the second current path to a level that prevents the ignitor from activating when the second current path is completed

Similar to claim 21
and one or more visual indicators that are selectively enabled to provide a visual status of the ability of the electronics module assembly to inflate the airbag.
Claim 30 of 16/453,918
Claim 12 of 14/840,916
An electronics module assembly, comprising: a first circuit configured to control current along a first electrical path between a battery and an ignitor, wherein the first circuit is configured to complete the first electrical path based at least in part on a signal received from a crash sensor
An electronics module assembly configured to control the inflation of an airbag in an aircraft, comprising: a battery; a crash sensor; a first transistor electrically connected to the ignitor and configured to complete a first current path that is selectively completed from the battery through an ignitor upon activation of the crash sensor,
and wherein current along the first electrical path activates the ignitor; and a second circuit configured to control current along a second electrical path between the battery and the ignitor, wherein the second electrical path is different than the first electrical path, wherein the second electrical path includes a resistance configured to limit current along the second electrical path to a level that is insufficient to activate the ignitor, and further wherein current along the second electrical path tests an electrical connection between the battery and the ignitor.
wherein a current in the first current path activates the ignitor and causes the airbag to inflate; a second transistor electrically connected to the ignitor and configured to complete a second current path that is different from the first current path and that is selectively completed from the battery through the ignitor to test if the electronics module assembly can activate the ignitor to inflate the airbag
Similar to the last limitation of claim 23
wherein the second current path includes a resistor with a resistance that is selected to limit the current in the second current path to a level that prevents the ignitor from activating when the second current path is completed;
Similar to claim 21
and one or more visual indicators that are selectively enabled to provide a visual status of the ability of the electronics module assembly to inflate the airbag.
Claim 33 of 16/453,918
Claim 14 of 14/840,916
An electronics module assembly, comprising: 
An electronics module assembly configured to control the inflation of an airbag in an aircraft, comprising: 
a first electrical path between a battery and an ignitor, wherein the first electrical path is selectively completed based at least in part on activation of a crash sensor such that current along the first electrical path activates the ignitor;
a battery; a crash sensor; a first transistor electrically connected to an ignitor and configured to complete a first current path that is selectively completed from the battery through [[an]] the ignitor upon activation of the crash sensor, wherein a current in the first current path activates the ignitor and causes the airbag to inflate
and a second electrical path between the battery and the ignitor that is different than the first electrical path wherein the second electrical path is selectively completed to test whether the battery stores a sufficient amount of charge to activate the ignitor, wherein the second electrical path includes a resistance configured to limit current along the second electrical path to a level insufficient to activate the ignitor.
a second transistor electrically connected to the ignitor and configured to complete a second current path that is different than the first current path and that is selectively completed from the battery through the ignitor to test if the battery can deliver sufficient current to activate the ignitor and inflate the airbag;
Similar to the last limitation of claim 23
wherein the second current path includes a resistor with a resistance that is selected to limit the current in the second current path to a level that prevents the ignitor from activating when the second current path is completed;
Similar to claim 21
and one or more visual indicators that are selectively enabled to provide a visual status of the ability of the battery to inflate the airbag.


These are the corresponding dependent claims:
16/453,918 dependent claims
14/840,916 dependent claims
16- wherein the test circuit is configured to detect a voltage at the resistance in the second current path.
17- wherein the voltage is indicative of whether the electronics module assembly has the ability to inflate the airbag.
2- wherein the test circuit is configured to detect a voltage at the resistance in the second current path, wherein the voltage is indicative of whether the electronics module assembly has the ability to inflate the airbag.
18-wherein the test circuit is further configured to compare the voltage at the resistance with a predetermined voltage and to enable a visual indicator based at least in part on the comparison.
5-wherein the test circuit includes a processor with an analog to digital converter that is configured to: read the voltage at the resistance in the second current path; compare the voltage read at the resistance with a predetermined voltage; and enable a visual indicator based on the comparison.
19-wherein the test circuit includes a transistor that is selectively enabled to complete the second current path.
3-wherein the test circuit includes a transistor that is selectively enabled to complete the second current path.


20-further comprising one or more visual indicators.
21-wherein the one or more visual indicators are selectively enabled to provide a visual status of the ability of the electronics module assembly to inflate the airbag.
Similar to the last limitation in claim 1
22-wherein the one or more visual indicators are light emitting diodes.
4-wherein the one or more visual indicators are light emitting diodes.
24-wherien the first current path includes a switch in series with the ignitor.
25-wherein the switch is closed upon receipt of the signal from the crash sensor.
7-wherein the first current path includes a switch in series with the ignitor that is closed when the crash sensor is activated.
26-a test circuit configured to send the test request when activated, wherein the test circuit is activated manually.
8-wherein the test circuit is activated manually.
27-a test circuit configured to send the test request when activated, wherein the test circuit is activated wirelessly.
9-wherein the test circuit is activated wirelessly.
28-a control circuit for selectively completing the first current path, wherein the control circuit includes a first transistor that is selectively enabled to complete the first current path through the ignitor.
10-wherein the control circuit includes a first transistor that is selectively enabled to complete the first current path through the ignitor.
29-a test circuit, wherein the test circuit includes a second transistor that is selectively enabled to complete the second current path through the ignitor.
11-wherein the test circuit includes a second transistor that is selectively enabled to complete the second current path through the ignitor.
31-wherein the first electrical path includes a switch that is activated at least in part by the signal received from the crash sensor.
13-wherein the first current path includes a switch that is activated by the crash sensor to pass a current through the ignitor.
32-wherein the second circuit if further configured to: determine a voltage at the resistance in the second electrical path; compare the voltage to a threshold voltage level; and based at least in part on the comparison, determine whether the battery stores a sufficient amount of charge to activate the ignitor.
Same as last limitation in claim 14
34-a first transistor electrically coupled to the first electrical path, wherein the first transistor is controllable to selectively pass current along the first electrical path; and a second transistor electrically coupled to the second electrical path, wherein the second transistor is controllable to selectively pass current along the second electrical path.
Similar to claims 10-11

  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings figure 4 are objected to because the text and the details of the figure can not be seen.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities: “wherien” should be “wherein”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities: “leat” should be “least”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable in view of Estep (US 5,879,024 A) in view of Lee et al (US 2011/0040451 A1) in view of Lehnst (US 6,329,911 B1).

Regarding claim 15, Estep discloses an electronics module assembly configured to control inflation of an airbag, comprising (see Estep figure 1 (a controller 30 through the ignition Switch 20) and col 2, lines 12-16 “The controller evaluates whether to deploy the air bag based upon the State of the Signal”),
a control circuit configured to selectively complete a first current path that conducts current through an ignitor in response to a signal from a crash sensor, wherein the current in the first current path activates the ignitor and causes the airbag to inflate (see Estep figure 1 and col 3 thru 4; line 67 and col 4; lines 6-16 “Although a single crash sensor 40, which may be an acceleration sensor or other device well known in the art providing warning of an impending collision, is shown in the schematic, it will be understood that the circuit may contain a plurality of crash sensors. The evaluation circuit 50 makes a decision to deploy the air bag 90, usually by evaluating an algorithm or series of algorithms” and “It will be understood that the Signals input to and output from the controller 30 are typically on the order of milliamperes. Upon receiving a signal to deploy the air bag 90, the air bag inflator actuation circuit 60 will send a current on the order of about 5 amperes to the squib 70, igniting the squib 70 to activate the air bag inflator 80 and inflating the air bag 90”)

    PNG
    media_image1.png
    691
    507
    media_image1.png
    Greyscale

and a test circuit configured to selectively complete a second current path that is different from the first current path, wherein the second current path conducts current through the ignitor to test an electrical connection between a battery and the ignitor (see Estep claim 1), and wherein the second current path includes a resistance selected to limit the current in the second current path to a level that prevents the ignitor from activating when the second current path is completed (see Estep col 5; lines 14-27 “In operation, when the ignition switch 20 and the seat belt unbuckled, seat belt switch 25 is closed and the circuit is connected to ground through the coil of relay 120, so the seat belt indicator 22 turns on, while the relay 120 contacts leave an open in the circuit between the controller 30 and LED 125, leaving the air bag deactivated so it will not deploy. When the seat belt is buckled, seat belt switch 25 opens. No current flows through the coil of relay 120, closing the contacts and closing the circuit between the controller 30 and LED 125. The indicator LED 125 now has a complete path to the supply voltage, and the LED 125 turns on, giving the vehicle occupant a visual signal that the air bag 90 has not been disabled for failure to buckle the seat belt”).
But Estep fails to explicitly teach airbag ignition in an aircraft.
However Lee teaches airbag ignition in an aircraft (see Lee paragraphs “0003” and “0005” “the invention is installed in other vehicles, such as, aircraft, trains, trucks, buses, boats, all-terrain vehicles”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to be able to have safety features not only in the motor vehicles (Lee paragraphs “0003” and “0005”).
But modified Estep fails to explcilty teach the test circuit.
However Lehnst teaches the test circuit (see Lehnst col 2; lines 12-14 and col 4; lines 5-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to protect the driver or passenger against an impact with hard parts of the vehicle structure in the event of a collision (Lehnst col 2; lines 12-14 and col 4; lines 5-15).

Regarding claim 20, Estep teaches comprising one or more visual indicators (see Estep col 3; lines 10-12).

Regarding claim 21, Estep teaches wherein the one or more visual indicators are selectively enabled to provide a visual status of the ability of the electronics module assembly to inflate the airbag (see Estep col 3; lines 10-12).

Regarding claim 22, Estep teaches wherein the one or more visual indicators are light emitting diodes (see Estep col 3; lines 10-12).

Regarding claim 23, Estep discloses a personal restraint system, comprising: an airbag (see Estep figure 1 (a controller 30 through the ignition Switch 20) and col 2, lines 12-16 “The controller evaluates whether to deploy the air bag basted upon the State of the Signal”),
an ignitor that is configured to inflate the airbag when activated; and an electronics module assembly that is configured to control the inflation of the airbag, wherein the electronics module assembly includes: a first current path extending between a battery and the ignitor, wherein, upon receipt of a signal from a crash sensor, the first current path is selectively completed to activate the ignitor see Estep figure 1 and col 3 thru 4; line 67 and col 4; lines 6-16 “Although a single crash sensor 40, which may be an acceleration sensor or other device well known in the art providing warning of an impending collision, is shown in the schematic, it will be understood that the circuit may contain a plurality of crash sensors. The evaluation circuit 50 makes a decision to deploy the air bag 90, usually by evaluating an algorithm or series of algorithms” and “It will be understood that the Signals input to and output from the controller 30 are typically on the order of milliamperes. Upon receiving a signal to deploy the air bag 90, the air bag inflator actuation circuit 60 will send a current on the order of about 5 amperes to the squib 70, igniting the squib 70 to activate the air bag inflator 80 and inflating the air bag 90”),

    PNG
    media_image1.png
    691
    507
    media_image1.png
    Greyscale

a second current path extending between the battery and the ignitor (see Estep claim 1), wherein the second current path is different than the first current path, 
But Estep fails to explicitly teach airbag ignition in an aircraft.
However Lee teaches a personal restraint system in an aircraft (see Lee paragraphs “0003” and “0005” “the invention is installed in other vehicles, such as, aircraft, trains, trucks, buses, boats, all-terrain vehicles”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to be able to have safety features not only in the motor vehicles (Lee paragraphs “0003” and “0005”).
But modified Estep fails to explcilty teach wherein, upon receipt of a test request and to test the ability of the electronics module.
However Lehnst teaches wherein, upon receipt of a test request and to test the ability of the electronics module. (see Lehnst col 2; lines 12-14 and col 4; lines 5-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to protect the driver or passenger against an impact with hard parts of the vehicle structure in the event of a collision (Lehnst col 2; lines 12-14 and col 4; lines 5-15).
Regarding claim 24, Estep discloses wherein the first current path includes a switch in series with the ignitor (see Estep col 4; lines 57-67).

Regarding claim 25, Estep fails to explicitly teach wherein the switch is closed upon receipt of the signal from the crash sensor.
However Lehnst teaches wherein the switch is closed upon receipt of the signal from the crash sensor (see Lehnst figure 2 and col 4; lines 16-32 “To activate the airbag 4 in the embodiment of FIG. 2, the switch 8 is closed. The switch position can be queried by test pulses generated by the airbag control unit 2. If the test pulses are detected both on the error line 10 and on the test line 11, the switch 8 is closed. If the test pulses are detected only on the error line 10 and the line 12, the switch 8 is open. With other combinations, a defect in the airbag actuating arrangement 1 can be inferred. If the switch 8 is closed and the airbag control unit 2 detects a negative acceleration of the vehicle which should activate the airbag 4, the airbag control unit 2 generates a firing pulse which is transmitted to the airbag 4 through the switch 8.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to protect the driver or passenger against an impact with hard parts of the vehicle structure in the event of a collision (Lehnst col 3; lines 16-28).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Estep (US 5,879,024 A) in view of Lee et al (US 2011/0040451 A1) in view of Lehnst (US 6,329,911 B1) in view of Breed (US 2012/0089299 A1).
Regarding claim 16, modified Estep fails to explicitly teach wherein the test circuit is configured to detect a voltage.
However Breed teaches wherein the test circuit is configured to detect a voltage (see Breed paragraph “0956” “the electronic module 435 can monitor the power supply voltage, to assure that sufficient energy is stored to initiate the inflator assembly 432 when required, and power the other processes, and can report periodically over the vehicle bus 436 to the central diagnostic module, shown schematically at 437, to indicate that the module is ready, i.e., there is sufficient power of inflate or deploy the airbag 431 and operate the occupant position sensor transmitter/receiver pair 433”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to monitor a vehicle and/or components thereon and possibly control or adjust the components based on the data obtained by the sensors (Breed paragraph “0956”).
But modified Estep fails to explicitly disclose the resistance in the second current path.
However Lehnst teaches the resistance in the second current path. (see Lehnst col 4; lines 1-15 “The part of the electronics in the intermediate electronics unit 3 associated with the input 16 provides a low resistance termination for the deactivated airbag. Also, in the event of a detected malfunction there is a leak resistance having a high resistance value so that the airbag control unit 2 can detect a malfunction of the airbag by detection of a resistance which is not equal to the firing pellet resistance of the airbag 4.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to protect the driver or passenger against an impact with hard parts of the vehicle structure in the event of a collision (Lehnst col 4; lines 1-15).


Regarding claim 17, Modified Estep fails to explicitly teach wherein the voltage is indicative of whether the electronics module assembly has the ability to inflate the airbag.
However Breed teaches wherein the voltage is indicative of whether the electronics module assembly has the ability to inflate the airbag (see Breed paragraph “0956” “the electronic module 435 can monitor the power supply voltage, to assure that sufficient energy is stored to initiate the inflator assembly 432 when required, and power the other processes, and can report periodically over the vehicle bus 436 to the central diagnostic module, shown schematically at 437, to indicate that the module is ready, i.e., there is sufficient power of inflate or deploy the airbag 431 and operate the occupant position sensor transmitter/receiver pair 433”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to monitor a vehicle and/or components thereon and possibly control or adjust the components based on the data obtained by the sensors (Breed paragraph “0956”).

Claims 18-19 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable in view of Estep (US 5,879,024 A) in view of Lee et al (US 2011/0040451 A1) in view of Lehnst (US 6,329,911 B1) in view of Breed (US 2012/0089299 A1) in view of Barnes (US 5,711,574 A).
Regarding claim 18, Modified Estep fails to explicitly teach wherein the test circuit is further configured to compare the voltage at the resistance with a predetermined voltage and to enable a visual indicator based at least in part on the comparison.
However Barnes teaches wherein the test circuit is further configured to compare the voltage at the resistance with a predetermined voltage and to enable a visual indicator based at least in part on the comparison (see Barnes col 7; lines 37-67 “If the voltage to the system falls below the selected zener diode voltage, op-amp 74 will not supply enough current to bias transistor 76, which, in turn, will disable the B input of AND gate 80' thereby causing the alarm 82 to sound”, “It will be noted that the foregoing alarm and melody generator could be replaced or complimented with a visual indicator such as a light 100 (see FIGS. 1-3) for the hearing impaired” and “It will be noted that the foregoing alarm and melody generator could be replaced or complimented with a visual indicator such as a light 100 (see FIGS. 1-3) for the hearing impaired”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to monitor the air bag system for delivering a notification signal that the seat is properly installed and functional for safe deployment of the airbag (Barnes col 7; lines 37-67).
Regarding claim 19, Modified Estep fails to explicitly teach wherein the test circuit includes a transistor that is selectively enabled to complete the second current path.
However Barnes teaches wherein the test circuit includes a transistor that is selectively enabled to complete the second current path (see Barnes col 7; lines 37-67 “If the voltage to the system falls below the selected zener diode voltage, op-amp 74 will not supply enough current to bias transistor 76, which, in turn, will disable the B input of AND gate 80' thereby causing the alarm 82 to sound”, “It will be noted that the foregoing alarm and melody generator could be replaced or complimented with a visual indicator such as a light 100 (see FIGS. 1-3) for the hearing impaired” and “It will be noted that the foregoing alarm and melody generator could be replaced or complimented with a visual indicator such as a light 100 (see FIGS. 1-3) for the hearing impaired”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to monitor the air bag system for delivering a notification signal that the seat is properly installed and functional for safe deployment of the airbag (Barnes col 7; lines 37-67).

Regarding claim 28, Modified Estep fails to explicitly teach comprising a control circuit for selectively completing the first current path, wherein the control circuit includes a first transistor that is selectively enabled to complete the first current path through the ignitor.
However Barnes teaches comprising a control circuit for selectively completing the first current path, wherein the control circuit includes a first transistor that is selectively enabled to complete the first current path through the ignitor (see Barnes col 7; lines 37-67 “If the voltage to the system falls below the selected zener diode voltage, op-amp 74 will not supply enough current to bias transistor 76, which, in turn, will disable the B input of AND gate 80' thereby causing the alarm 82 to sound”, “It will be noted that the foregoing alarm and melody generator could be replaced or complimented with a visual indicator such as a light 100 (see FIGS. 1-3) for the hearing impaired” and “It will be noted that the foregoing alarm and melody generator could be replaced or complimented with a visual indicator such as a light 100 (see FIGS. 1-3) for the hearing impaired”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to monitor the air bag system for delivering a notification signal that the seat is properly installed and functional for safe deployment of the airbag (Barnes col 7; lines 37-67).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable in view of Estep (US 5,879,024 A) in view of Lehnst (US 6,329,911 B1).

Regarding claim 30, Estep discloses an electronics module assembly, comprising (see Estep figure 1 (a controller 30 through the ignition Switch 20) and col 2, lines 12-16 “The controller evaluates whether to deploy the air bag basted upon the State of the Signal”),
first circuit configured to control current along a first electrical path between a battery and an ignitor, wherein the first circuit is configured to complete the first electrical path based at least in part on a signal received from a crash sensor, and wherein current along the first electrical path activates the ignitor (see Estep figure 1 and col 3 thru 4; line 67 and col 4; lines 6-16 “Although a single crash sensor 40, which may be an acceleration sensor or other device well known in the art providing warning of an impending collision, is shown in the schematic, it will be understood that the circuit may contain a plurality of crash sensors. The evaluation circuit 50 makes a decision to deploy the air bag 90, usually by evaluating an algorithm or series of algorithms” and “It will be understood that the Signals input to and output from the controller 30 are typically on the order of milliamperes. Upon receiving a signal to deploy the air bag 90, the air bag inflator actuation circuit 60 will send a current on the order of about 5 amperes to the squib 70, igniting the squib 70 to activate the air bag inflator 80 and inflating the air bag 90”),

    PNG
    media_image1.png
    691
    507
    media_image1.png
    Greyscale

a second circuit configured to control current along a second electrical path between the battery and the ignitor (see Estep claim 1), wherein the second electrical path is different than the first electrical path and further wherein current along the second electrical path tests an electrical connection between the battery and the ignitor (see Estep col 5; lines 14-27 “In operation, when the ignition switch 20 and the seat belt unbuckled, seat belt switch 25 is closed and the circuit is connected to ground through the coil of relay 120, so the seat belt indicator 22 turns on, while the relay 120 contacts leave an open in the circuit between the controller 30 and LED 125, leaving the air bag deactivated so it will not deploy. When the seat belt is buckled, seat belt switch 25 opens. No current flows through the coil of relay 120, closing the contacts and closing the circuit between the controller 30 and LED 125. The indicator LED 125 now has a complete path to the supply voltage, and the LED 125 turns on, giving the vehicle occupant a visual signal that the air bag 90 has not been disabled for failure to buckle the seat belt”).
But Estep fails to explicitly teach wherein the second electrical path includes a resistance configured to limit current along the second electrical path to a level that is insufficient to activate the ignitor.
However Lehnst teaches wherein the second electrical path includes a resistance configured to limit current along the second electrical path to a level that is insufficient to activate the ignitor (see Lehnst col 3; lines 55-67 “An electrical signal line is connected from the actuating switch 8 to an input 13 of the intermediate electronics unit 3. The input signal on the line 13 to the unit 3 provides two functions. First, the actuating switch 8 is checked for functionality when it is closed, and second, when the switch 8 is open to prevent activation of the airbag 4 the activation circuit is terminated with a low resistance.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to protect the driver or passenger against an impact with hard parts of the vehicle structure in the event of a collision (Lehnst col 3; lines 55-67).

Regarding claim 31, Estep discloses wherein the first electrical path includes a switch that is activated at least in part by the signal received from the crash sensor (see Estep figure 1 (a controller 30 through the ignition Switch 20) and col 2, lines 12-16 “The controller evaluates whether to deploy the air bag basted upon the State of the Signal” and via col 2; lines 24-26 “control circuit for judging the magnitude of a collision, connecting a power Source to an igniting device to activate the air bag”).


Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable in view of Estep (US 5,879,024 A) in view of Lehnst (US 6,329,911 B1) in view of Breed (US 2012/0089299 A1).

Regarding claim 32, Estep fails to explicitly teach wherein the second circuit if further configured to: determine a voltage at the resistance in the second electrical path; compare the voltage to a threshold voltage level; and based at least in part on the comparison, determine whether the battery stores a sufficient amount of charge to activate the ignitor.
However Breed teaches wherein the second circuit if further configured to: determine a voltage at the resistance in the second electrical path; compare the voltage to a threshold voltage level; and based at least in part on the comparison, determine whether the battery stores a sufficient amount of charge to activate the ignitor (see Breed paragraph “0956” “the electronic module 435 can monitor the power supply voltage, to assure that sufficient energy is stored to initiate the inflator assembly 432 when required, and power the other processes, and can report periodically over the vehicle bus 436 to the central diagnostic module, shown schematically at 437, to indicate that the module is ready, i.e., there is sufficient power of inflate or deploy the airbag 431 and operate the occupant position sensor transmitter/receiver pair 433”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to monitor a vehicle and/or components thereon and possibly control or adjust the components based on the data obtained by the sensors (Breed paragraph “0956”).

Regarding claim 33, Estep discloses electronics module assembly, comprising (see Estep figure 1 (a controller 30 through the ignition Switch 20) and col 2, lines 12-16 “The controller evaluates whether to deploy the air bag basted upon the State of the Signal”),
first electrical path between a battery and an ignitor, wherein the first electrical path is selectively completed based at least in part on activation of a crash sensor such that current along the first electrical path activates the ignitor (see Estep figure 1 and col 3 thru 4; line 67 and col 4; lines 6-16 “Although a single crash sensor 40, which may be an acceleration sensor or other device well known in the art providing warning of an impending collision, is shown in the schematic, it will be understood that the circuit may contain a plurality of crash sensors. The evaluation circuit 50 makes a decision to deploy the air bag 90, usually by evaluating an algorithm or series of algorithms” and “It will be understood that the Signals input to and output from the controller 30 are typically on the order of milliamperes. Upon receiving a signal to deploy the air bag 90, the air bag inflator actuation circuit 60 will send a current on the order of about 5 amperes to the squib 70, igniting the squib 70 to activate the air bag inflator 80 and inflating the air bag 90”)

    PNG
    media_image1.png
    691
    507
    media_image1.png
    Greyscale

a second electrical path between the battery and the ignitor that is different than the first electrical path (see Estep claim 1 and col 5; lines 14-27 “In operation, when the ignition switch 20 and the seat belt unbuckled, seat belt switch 25 is closed and the circuit is connected to ground through the coil of relay 120, so the seat belt indicator 22 turns on, while the relay 120 contacts leave an open in the circuit between the controller 30 and LED 125, leaving the air bag deactivated so it will not deploy. When the seat belt is buckled, seat belt switch 25 opens. No current flows through the coil of relay 120, closing the contacts and closing the circuit between the controller 30 and LED 125. The indicator LED 125 now has a complete path to the supply voltage, and the LED 125 turns on, giving the vehicle occupant a visual signal that the air bag 90 has not been disabled for failure to buckle the seat belt”).
But Estep fails to explicitly teach whether the battery stores a sufficient amount of charge to activate the ignitor.
However Breed teaches whether the battery stores a sufficient amount of charge to activate the ignitor (see Breed paragraph “0956” “the electronic module 435 can monitor the power supply voltage, to assure that sufficient energy is stored to initiate the inflator assembly 432 when required, and power the other processes, and can report periodically over the vehicle bus 436 to the central diagnostic module, shown schematically at 437, to indicate that the module is ready, i.e., there is sufficient power of inflate or deploy the airbag 431 and operate the occupant position sensor transmitter/receiver pair 433”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to monitor a vehicle and/or components thereon and possibly control or adjust the components based on the data obtained by the sensors (Breed paragraph “0956”). 
But Estep fails to explicitly teach wherein the second electrical path includes a resistance configured to limit current along the second electrical path to a level insufficient to activate the ignitor.
However Lehnst teaches wherein the second electrical path includes a resistance configured to limit current along the second electrical path to a level insufficient to activate the ignitor (see Lehnst col 3; lines 55-67 “An electrical signal line is connected from the actuating switch 8 to an input 13 of the intermediate electronics unit 3. The input signal on the line 13 to the unit 3 provides two functions. First, the actuating switch 8 is checked for functionality when it is closed, and second, when the switch 8 is open to prevent activation of the airbag 4 the activation circuit is terminated with a low resistance.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Air bag deployment inhibitor circuit of Estep in order to protect the driver or passenger against an impact with hard parts of the vehicle structure in the event of a collision (Lehnst col 3; lines 55-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664     

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664